Citation Nr: 1627963	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-46 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for rheumatism.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for a right jaw disability.

5.  Entitlement to service connection for a right eye disability, to include as secondary to the service-connected headache disability.  

6.  Entitlement to service connection for a left eye disability other than corneal abrasion of the left eye with blurry vision, to include as secondary to the service-connected headache disability.  

7.  Entitlement to an initial rating in excess of 10 percent for the service-connected headaches.

8.  Entitlement to an initial compensable rating for the service-connected residuals of corneal abrasion of the left eye, with blurry vision.

9.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound. 

10.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

11.  Entitlement to specially adaptive housing (SAH) or home adaptation grant.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in December 2008 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2013, April 2015 and November 2015 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.





FINDINGS OF FACT

1.  The Veteran's hypertension became manifest many years after discharge from service and is not shown to be related to service or to his service-connected PTSD.

2.  The Veteran is not diagnosed with rheumatoid arthritis and does not have a musculoskeletal disorder commonly characterized as rheumatism other than his service-connected left and right shoulder disabilities and service-connected restless legs syndrome that is incurred in or otherwise related to service.

3.  The Veteran is not shown to have residuals of a head injury incurred during service. 

4.  The Veteran is not shown to have a right jaw disability that is incurred in or aggravated by service, or permanently worsened by the service-connected headaches or PTSD/anxiety disorder.

5.  The Veteran is not shown to have a right eye disability that is incurred in or aggravated by service, or permanently worsened by the service-connected headaches.

6.  The Veteran is not shown to have a left eye disability other than the service-connected left eye corneal abrasion with blurry vision that is incurred in or aggravated by service, or permanently worsened by the service-connected headaches, 

7.  From March 6, 2007, the Veteran's headache disability has most closely approximated characteristic prostrating attacks occurring on an average of once a month over the last several months.  

8.  From September 17, 2007, the Veteran's left eye disability has been manifested by corrected distance vision 20/40 or better, without incapacitating episodes but with irritation secondary to his injured cornea. 

9.  As a result of the Board's action granting increased ratings for headaches and left eye disability the Veteran now has a single service-connected disability rated as 100 percent disabling plus additional service-connected disabilities having a combined rating of 60 percent or more.  

10.  The Veteran does not have service-connected loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, severe burn injury, amyotrophic lateral sclerosis or ankylosis of one or both knees or hips.  

11. The Veteran does not have service-connected loss or loss of use of both lower extremities, blindness in both eyes, loss or loss of use of a lower extremity together with residuals of organic disease or injury that affect the functions of balance or propulsion, loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, loss or loss of use of both upper extremities or severe burns.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The requirements to establish entitlement to service connection for rheumatism have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).   

3.  The requirements to establish entitlement to service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).   

4.  The requirements to establish entitlement to service connection for a right jaw disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).   

5.  The requirements to establish entitlement to service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).   

6.  The requirements to establish entitlement to service connection for a left eye disability, other than corneal abrasion of the left eye with blurry vision, have not been met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).   

7.  The requirements for an initial rating of 30 percent, but not more, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.30, 4.124a, Diagnostic Code 8100 (2015).

8.  The requirements for an initial rating of 10 percent, but not more, for residuals of corneal abrasion of the left eye with blurry vision have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.30, 4.79, Diagnostic Code 6009 (2015).

9.  The requirements to establish entitlement to SMC at the housebound rate have been met.  U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

10.  The requirements for financial assistance in the purchase of an automobile and adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.350(a), 3.808, 17.156 (2015).

11.  The requirements for financial assistance in the purchase of specially adapted housing have not been met.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice requirements apply to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by letters in January 2008 (rheumatism, hypertension and blurred vision), March 2008 (right jaw and right eye disabilities), May 2008 (residuals of head injury), December 2011 (hypertension on secondary basis), May 2012 (left eye palsy) and October 2013 (adaptive automobile and adaptive housing), sent prior to the issuance of the rating decisions on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The initial rating issues on appeal (headaches and left eye disability) arise from successful claims for service connection and the applicable notice provisions are deemed to be satisfied.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that section 5103(a) notice is no longer required after service-connection is awarded).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records including Social Security Administration (SSA) disability records.  The Veteran has not requested a hearing before the Board.

The Board reviewed the file in November 2015 and determined the Veteran should be afforded a VA examination in support of his claims decided herein, and remanded the case to the AOJ for that purpose.  The requested examinations were performed in December 2015, with the exception of an eye examination.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In specific regard to the eye examination requested on remand, the Veteran asked that the examination be performed in Minnesota because he did not like the personnel at Tomah VA Medical Center (VAMC); the AOJ scheduled an examination in Minnesota but the Veteran thereupon cancelled the examination and asked for examination at Tomah VAMC instead.  Tomah VAMC declined to perform the examination because both available examiners had previously examined the Veteran during the course of the appeal, and the AOJ scheduled an eye examination at the Madison, Wisconsin VAMC.  The Veteran cancelled that examination because he could not obtain transportation to Madison, and he stated in correspondence to the AOJ that he will not be able to travel to any further VA examinations due to health issues and transportation problems.  The Board finds the AOJ has exhausted reasonable efforts to accommodate the Veteran in scheduling an eye examination, and that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Moreover, Board finds there has been substantial compliance with the prior remand instructions regarding the issues decided herein, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).       

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Entitlement to Service Connection

Applicable legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for hypertension

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

Service treatment records (STRs) show no indication of hypertension in service.  Separation examination in September 1965 showed the heart and vascular system as normal; his blood pressure at separation was 110/70.  In the corresponding self-reported Report of Medical History the Veteran denied history of high or low blood pressure.  The Veteran was discharged from service in October 1965.

According to treatment records from Dr. Saleh Obaid, the Veteran's primary care physician for many years, the Veteran's blood pressure was 106/70 in December 1980, 110/60 in February 1981, 96/70 in March 1981, 98/70 in July 1981, 104/62 in August 1983 and 142/92 in December 1989.  In March 1991 the Veteran's blood pressure was 128/100, which Dr. Obaid noted was the first instance of elevated blood pressure.  However, in January 1992 the Veteran's blood pressure was 118/78.  Given these readings, the Board finds at this point that the Veteran is not shown to have had hypertension to a compensable degree within his first year after separation from service, so presumptive service connection for chronic hypertension under 38 C.F.R. § 3.309(a) is not warranted.

A July 2002 treatment note from Victory Medical Center cited current "slightly elevated" blood pressure.

Dr. Obaid submitted a letter in January 2009 asserting that the Veteran's hypertension is due to his PTSD.  The Veteran has also submitted several Statements in Support of Claim asserting that his hypertension is caused by the same angiotensin II abnormality to which he attributes the origin of his service-connected headaches.

Dr. Obaid performed a preoperative consultation in August 2010 in which he noted history of essential hypertension.

The Veteran had a VA hypertension examination in February 2012, performed by a physician who reviewed the claims file.  The Veteran reported having been diagnosed with hypertension in 2005 and being placed on medication at that time.  The Veteran's current blood pressure was 116/56. The examiner noted that the Veteran had been diagnosed with hypertension.  However, the examiner opined that the hypertension did not manifest during service and was not otherwise related to service, including to service-connected posttraumatic stress disorder.  The examiner stated as rationale that the Veteran had normal blood pressure during service and until 2005.  The examiner noted that if hypertension had been due to stress it would have been manifest by 1988, when the Veteran was granted Social Security Administration disability benefits for anxiety and neurosis, but no hypertension was noted at that time. 

In May 2014 the Veteran's file was reviewed by a VA physician, who stated an opinion that the Veteran's hypertension was not related to service or to the service-connected PTSD, including by way of aggravation.  As rationale, the reviewer stated that hypertension did not start until 2005, making direct service connection impossible.  The examiner noted that hypertension is a common problem with people over the age of 60 whether or not they have PTSD.  Since diagnosis the Veteran has been treated with Adacand, with apparently good response, which showed that PTSD did not cause any increase in the need for blood pressure medication.  Even if the Veteran did have a need for increased medication, the most likely cause would be aging.

The Veteran had a final VA hypertension examination in December 2015, performed by a physician who reviewed the claims file.  The Veteran reported having been on blood pressure medication for more than 10 years, although he could not remember when he started.  The examiner noted that there was no indication of hypertension in STRs and that post-service treatment records were silent in regard to hypertensive medications in 2002, but treatment records in 2014 showed hypertension as an active problem.  The Veteran currently takes Losartan daily to treat his blood pressure.  The examiner diagnosed current hypertension and stated an opinion that the disorder was not incurred in service, as it was not clinically manifest for many years after his separation from service, and it had not been permanently aggravated by the service-connected PTSD.  

The Veteran is shown to be diagnosed with hypertension.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case there is no evidence of hypertension during service.  There is also no evidence of hypertension to a compensable degree within the first year after separation from service, and in fact the Veteran's hypertension apparently became manifest in approximately 2002, many years after separation.  Presumptive service connection for hypertension as a chronic disability under 38 C.F.R. § 3.309(a) is accordingly not for application.

The Veteran asserts on appeal that his hypertension is due to or aggravated by his service-connected PTSD/anxiety disorder, and there is conflicting medical opinion on that question.  Dr. Saleh asserted in January 2009 that the Veteran's hypertension is due to his PTSD, whereas the VA examiner in December 2015 stated a contrary opinion.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

In this case, applying the criteria of Nieves-Rodriguez to the conflicting medical opinions, the Board finds the opinion of the VA examiner to be the more probative because the VA examiner had access to the Veteran's entire treatment record, including psychiatric treatment reports and examination reports, and indeed to the treatment records that had been provided by Dr. Saleh, whereas it is unclear what medical evidence was available to Dr. Saleh in arriving at his opinion.  Accordingly, the VA examiner was fully informed of the factual predicate, and his opinion has the higher probative value.  

Because there is no evidence the Veteran's hypertension was manifested during service or during a presumptive period, and because the most probative medical opinion of record states that the Veteran's hypertension is not permanently aggravated by PTSD, the Board finds that service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Service connection for rheumatism

"Rheumatism" is an indefinite term applied to various conditions with pain or other symptoms that are of articular origin or related to other elements of the musculoskeletal system.  Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994).  "Rheumatoid arthritis" is a thickening of articular soft tissue.  Id.

As regards musculoskeletal disorders that may be encompassed under the general concept of "rheumatism," the Board issued a decision in April 2015 that granted service connection for disabilities of the bilateral shoulders (diagnosed as osteoarthrosis) but denied service connection for osteoporosis, multiple myeloma, Parkinson's disease and a disability manifested by dehydration.  Also, the RO has considered and denied claims seeking service connection for a low back condition, tendonitis and neurological disorders of the bilateral upper and bilateral lower extremities.  The RO recently granted service connection for restless legs syndrome.  Those conditions are accordingly not encompassed by the "rheumatism" claim now before the Board.  

STRs show no indication of rheumatism during service.  Separation examination in September 1965 was essentially normal.  In the corresponding self-reported Report of Medical History the Veteran denied history of rheumatism.  He was discharged from service in October 1965.

A  medical treatment record from Milwaukee County Institutions reflects that the Veteran presented in March 1968 complaining of sore hands and arms, which had become manifest in December 1967.  The final diagnosis was rheumatoid arthritis, even though X-rays of the chest, hands, wrists, elbows and shoulders were all negative.

The Veteran sent a letter to VA in June 1968 stating he had begun to manifest rheumatic symptoms in January of that year.

The Veteran submitted a claim to VA in June 1981 seeking service connection for rheumatism, which he asserted had been manifested in service during the period 1964-65.  Service connection was denied by a rating decision in July 1981, based on a determination that rheumatism was not shown during service.  The Veteran appealed.  

In March 1982, in support of his appeal, the Veteran submitted a letter asserting that he has nitrate-nitrite sensitivity, which is the cause of his rheumatic symptoms.  He has submitted numerous subsequent letters asserting that the cooks put saltpeter (potassium nitrate) into the trainees' food during basic training at Lackland Air Force Base (AFB) and Chanute AFB, and that this caused his rheumatism due to nitrite sensitivity.  In support of his theory of causation the Veteran presented a February 2013 internet article titled "Military to Stop Adding Saltpeter to Chow" published by a web site specializing in military-related satire.  The Veteran has presented no serious medical or competent nonmedical evidence substantiating the longstanding myth that the military has ever added saltpeter to food to lower the troops' libidos; the Board is also unaware of any such evidence.

Dr. Obaid examined the Veteran in October 1984 on behalf of SSA.  Dr. Obaid stated the Veteran had recurrent arthralgia consistent with degenerative joint disease (DJD); he had not had significant active arthropathy with hot joints.  The Veteran's SSA disability file does not show a diagnosis of rheumatism or rheumatic arthritis.

The Board issued a decision in December 1984 that denied service connection for rheumatism (leg cramps).

Treatment records from Dr. Obaid show that the Veteran complained of shoulder pain in April 1999 and October 1999; Dr. Obaid recommended the Veteran seek rheumatology consult, but the Veteran declined due to his finances.  Treatment records from Dr. Obaid from 1980 to 2008 do not show diagnosis of rheumatism or rheumatoid arthritis.

In October 2004 the Veteran submitted a request to reopen the previously-denied claim.  In support of his claim he submitted a letter essentially asserting that his rheumatism (as well as PTSD, attention deficit disorder and leg cramps) was caused by poor diet and vitamin imbalance during service.  The Veteran's request to reopen was denied by a rating decision in July 2005, based on a determination that new and material evidence had not been received.

The RO issued a rating decision in July 2005 that denied service connection for zinc poisoning.

A June 2008 preoperative consultation report by Dr. Obaid states the Veteran has generalized osteoarthritis including bilateral shoulder pain, back pain and knee pain but does not have inflammatory arthropathy. 
 
The Veteran had a VA psychiatric examination in October 2008 in which he reported that he suffers from rheumatoid arthritis of the hands and hips.   

The Veteran submitted a Statement in Support of Claim in November 2008 in which he asserted that during service he contracted "some kind of synovial fluid disorder than manifested itself as rheumatism."

The Veteran had a VA non-degenerative arthritis examination in May 2013, performed by a physician who reviewed the claims file.  The examiner noted the Veteran was claiming service connection for rheumatism in the context of leg cramps and restless leg syndrome.  The Veteran described intermittent problems with leg cramps after protracted standing in hot weather, but denied chronic problems.  The examiner stated there is no evidence of rheumatological disorder during or after service; there is a 1996 note by Dr. Obaid describing mild myofascial syndrome but not identifying the anatomical area.  The examiner stated there is no pathological diagnosis of any ongoing leg cramps or restless leg syndrome.   Also, during the neurological portion of the examination there was no neurological deficit identified in the lower or upper extremities except for sensory deficits in the hands consistent with carpal tunnel syndrome.

In July 2013 the Veteran submitted a Statement in Support of Claim indicating he wants to recast his claim for rheumatism as a claim for fibromyalgia and osteoporosis.  He also submitted internet articles dealing with Parkinson's disease, restless leg syndrome and multiple myeloma, raising the inference that he wanted service connection for those disorders.  The RO subsequently formally denied claims for service connection for osteoporosis, Parkinson's disease, restless leg syndrome and multiple myeloma; the RO has not formally adjudicated the question of service connection for fibromyalgia but there is no medical evidence of record showing the Veteran actually has such disorder.

Treatment records in November 2014 from Evergreen Surgical show no indication of current rheumatism or arthritis but show past medical history of chronic pain syndrome, Lyme disease, osteoarthritis and restless legs syndrome.  

The Veteran had a VA peripheral nerves examination in December 2015, performed by a neurologist who reviewed the claims file.  The Veteran complained of twitching and cramps in the legs that began during service and a sensation of burning of the feet that began during the past year; he had no other complaints relating to the legs. The examiner diagnosed restless legs syndrome, and stated that this was likely manifested during service (the AOJ subsequently granted service connection for restless legs syndrome based on the examiner's opinion).  The examiner also diagnosed neuropathy and stated this was not likely due to service since onset was many years after separation from service.

The Veteran also had a VA rheumatism examination in December 2015, also performed by a physician who reviewed the claims file.  The Veteran reported joint pains and leg cramps during service; the examiner noted that leg cramps are the only neuromuscular symptom described in the separation examination.  The Veteran exhibited a letter he had written in 1968 stating that he developed rheumatic symptoms while attending school; he stated he was hospitalized for a short time in 1969 and was told he had arthritis but did not know what kind.  The examiner performed a clinical examination in which the only significant finding was slight stiffness in the hands and fingers.  The examiner stated the Veteran does not have rheumatism, stating as rationale that there is no evidence in service or after service of inflammatory arthropathy.  The joint pain to the shoulders, knees and back is attributable to osteoarthritis as established by the civilian health record.

The Board finds at the outset that the Veteran is not shown to be diagnosed with rheumatoid arthritis.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

However, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, the Veteran has specifically requested that the Board take an expansive view of his claim to include musculoskeletal symptoms however diagnosed that fulfill the common characterization of "rheumatism."

As noted above, the Veteran is service-connected for bilateral shoulder osteoarthritis and restless legs syndrome; the AOJ has considered and denied service connection for osteoporosis, multiple myeloma, Parkinson's disease, a disability manifested by dehydration, low back condition, tendonitis and neurological disorders of the bilateral upper extremities.  Those conditions are accordingly not encompassed by the "rheumatism" claim now before the Board.  VA medical examinations in May 2013 (rheumatism) and December 2015 (rheumatism and neurological) revealed no other musculoskeletal or neurological disorders meeting the common characterization as "rheumatism" for which any relationship toe service is suggested by the evidence of record.  

The Veteran has asserted during the course of the appeal that he has rheumatism-like symptoms that are due to saltpeter in his food during service and/or to exposure to toxic metals in his duties as a welder in service.  However, exposure to saltpeter during service is not demonstrated (as discussed above, the only documentation of dietary saltpeter comes from a web site specializing in satire), and service connection for zinc poisoning has been previously considered and denied.  There is simply no competent evidence supporting the Veteran's assertion that he has rheumatism-like symptoms resulting from the exposures cited.

In sum, based on the evidence and analysis above the Board finds the Veteran is not diagnosed with rheumatoid arthritis and does not have a musculoskeletal disorder commonly characterized as rheumatism that is incurred in or otherwise related to service, other than his service-connected left and right shoulder disabilities.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Service connection for residuals of a head injury

STRs show no indication of a head injury in service.  Separation examination in September 1965 showed the neurological system to be normal.  The Veteran was discharged from service in October 1965.

In October 2004 the Veteran submitted a statement to VA that he had been hit on the forehead by an 8-lb sledge in 1995 (30 years after separation from service).  He also cited having been hit on the left side of the head by 100 pounds of pipe, but did not provide a date (treatment notes of record show that in July 1996 the Veteran received emergency room treatment at Victory Memorial Hospital after being hit on the head by a length of pipe).  The RO issued a rating decision in July 2005 denying the claim, based on a determination that no head injury was shown during service.

The Veteran submitted a letter to VA in January 2008 asserting he had not had a head injury in service; he had only had headaches.

The Veteran had magnetic resonance imaging (MRI) of the brain at Sacred Heart Hospital in April 2008 to follow up indications of head injury. The study showed diffuse sinus disease and suggestion of mild cerebral atrophy, with no acute intracranial abnormality identified.

In May 2008 the Veteran underwent an eye examination at Chippewa Valley Eye Clinic during which he expressed concern about several past head injuries, including hitting his head on a plank, being hit on the head by a mallet and being rear-ended by a semi tractor-trailer (per a statement the Veteran made to SSA, the semi-trailer accident happened in March 1995).  Thus, all these incidents appear to be subsequent to service.

The Veteran submitted a letter to VA in August 2011 stating that he remembered having been hit on the top of the head at MacDill AFB, although it was not a very hard hit.  He submitted a Statement in Support of Claim in September 2011 asserting he had been hit on the head at MacDill AFB in approximately 1965, although he could not remember the circumstances.

The Veteran had a VA traumatic brain injury (TBI) examination in May 2013 in which he reported that while assigned to MacDill AFB he was training another person in welding when a metal box cover was dropped onto his head.  The Veteran denied any loss of consciousness at the time and denied subsequent loss of memory or headaches (he stated his belief that his current headache disorder was related to ingestion of potassium nitrate in his food) and stated he felt the in-service head injury had healed just fine.  The examiner stated the Veteran does not have a diagnosed TBI or residuals of TBI.  During the same month the Veteran had a VA PTSD examination in which the examining psychologist similarly found the Veteran to not have a TBI.

The Veteran had another VA TBI examination in December 2015, performed by a neurologist who reviewed the claims file.  The Veteran recounted that in approximately 1965 he was struck on the head by the lid of a container.  The Veteran denied loss of consciousness and did not remember seeing stars or feeling dazed; rather, he got angry and left the area.  Based on neurological examination of the Veteran the examiner stated the Veteran did not have a TBI or residuals thereof.  The examiner stated that the Veteran described having been hit on the head but did not have any altered awareness, loss of consciousness or other neurological symptoms at the time that meet the criteria for TBI.  The Veteran described issues with jaw and teeth pain, headache and memory difficulties but these are not likely related to the head injury.

On review of the evidence above the Board finds the Veteran is not shown to have current residuals of a head injury in service.  Two VA examiners have stated that the Veteran does not have current residuals of a TBI, regardless of whether such injury was incurred in service (undocumented in STRs) or post-service (documented in numerous treatment records); the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Further, these opinions are not controverted by any other medical opinion of record.

The Veteran is competent to report accidents and injuries in service, to include the undocumented head injury in 1965.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer, 3 Vet. App. 223.  Existence of current disability must be shown by competent medical evidence.  Degmetich, id.  In this case, as the Veteran does not have diagnosed residuals of a head injury, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Service connection for a right jaw disability

STRs, including dental records, show no indication of a right jaw injury or abnormality in service.  Separation examination in September 1965 showed the mouth and throat to be normal.  The Veteran was discharged from service in October 1965.

A May 1981 treatment record from Northwest Psychiatric Clinic states the Veteran expressed intent to consult a dentist regarding the possibility of temporomandibular joint (TMJ) disability in view of the differential in tension between the two sides of his cervical musculature (reportedly, differential of tension that was eight times greater on the right than the left).   A July 1981 letter from the same provider states the Veteran was being treated for headaches, with associated symptoms including TMJ joint pain. 

In May 1996 the Veteran presented to Dr. Edgar Hicks expressing concern about a TMJ problem the Veteran attributed to a remote dental extraction.  In a handwritten marginal note, the Veteran stated the extraction in question was performed in 1961.

Treatment records dated in December 1999 by Dr. Saleh Obaid note impression of TMJ syndrome.

The file contains a March 2008 treatment note from dentist Dr. Joe Theisen stating that tooth # 30 was extracted during service and not replaced.  The Veteran currently had a fixed bridge in the 29-30-31 area and was complaining of pain in the right temporal region.  The Veteran was, definitely a bruxer.  Dr. Theisen stated it is difficult to draw a cause-and-effect relationship between the Veteran's headache and jaw pain and the extraction of tooth # 30, but literature does establish that bite collapse and malocclusion can result in jaw/muscle pain.  Dr. Theisen stated his opinion was limited to the facts that tooth loss did occur and that there was resultant bite collapse.  
 
In February 2009 the Veteran submitted a Wikipedia article stating that jaw pain is an occasional symptom associated with cluster headaches.

In April 2009 the Veteran submitted an article titled Jaw Problems, Face Pain, Headaches, & the Trigeminal Nerve.  The article asserts that jaw problems can exacerbate and even cause headaches; however, the article does not suggest that headaches can cause jaw problems.

In September 2009, in support of his claim, the Veteran submitted an April 2003 decision in which the Board had granted service connection for bruxism secondary to PTSD.  The Board notes that in that case there was a medical opinion of record associating the appellant's bruxism with his service-connected PTSD.

The Veteran had a VA dental/oral examination in February 2012, performed by a dentist who reviewed the claims file.  The examiner noted that STRs showed tooth # 30 was removed prior to service; the dentist noted a private medical opinion associating malocclusion, TMJ and headaches to the loss of tooth # 30 but stated that no evidence supports this.  The Veteran gave a "rambling" account of his dental and physical problems but was unable to address his complaint of bruxism without straying off the subject.  He attributed his claimed bruxism to hypertension and also to PTSD; he did not claim TMJ, pain or dysfunction.  Examination showed teeth # 1, 16, 17, 20 and 30 to be missing; # 30 was replaced by a fixed bridge and # 20 had no replacement.  Masticatory function was mostly intact.  There was no pain to palpitation or noise on opening or closing TM joints.  There was about a 20 percent bone loss around tooth # 30 and about a 10 percent bone loss around tooth # 20.  The examiner stated that the Veteran's claimed bruxism is not likely related to service or to the service-connected PTSD.  As rationale, the examiner stated that bruxism is poorly demonstrated due to minimal notable wear on the Veteran's anterior teeth, without the loss of posterior occlusal space.  Also, bruxism is a behavior, not a disease or disability.  There is a notable restriction in mandibular movement limits in terms of maximum opening and right lateral excursion, but the Veteran did not identify these findings as a problem.

The AOJ issued a rating decision in September 2012 that denied service connection for bruxism as secondary to PTSD.

The Veteran had a VA TBI examination in May 2013, performed by a physician who reviewed the claims file.  The examiner stated the Veteran did not likely have a jaw disability related to service, stating as rationale that there is insufficient evidence of jaw disability in service and insufficient evidence relating a post-service jaw disorder to service.

The Veteran presented to Dr. Obaid for chronic recheck visit in December 2013.  Dr. Obaid stated the Veteran has ancient history of TMJ syndrome related to his chronic headaches, which started in service with poor bite and asymmetry of bite.  Although the TMJ pain was previously more severe the Veteran's bite continues to be poor.
  
The Veteran had a VA TBI examination in December 2015, performed by a neurologist who reviewed the claims file.  The examiner stated the Veteran did not have a TBI in service or current residuals of TBI, and that the Veteran's described issues with jaw and teeth pain are not likely related to the head injury in service.

The Veteran also had a VA dental/oral examination in December 2015, performed by an oral surgeon who reviewed the claims file.  The Veteran described dental work during service that correlated with his headaches.  Examination showed the Veteran to be missing teeth # 17, 20, 32, 1, 9 and 16.  Maximum mandibular opening was 45mm; right and left lateral excursions were 7 mm; and, maximum protrusion was 8 mm.  There were no temporomandibular disorder (TMD)  symptoms but there was generalized periodontitis.  The Veteran declined X-rays.  The examiner diagnosed periodontal disease, caries and loss of teeth.  

The Veteran has submitted numerous letters and Statements in Support of Claim asserting that he has a right jaw problem due to clenching his teeth during attacks or headaches or during attacks of anxiety, and also asserting that he has a right jaw problem due to dental treatment in service (tooth extraction and subsequent failure to emplace a bridge over the extraction site).  He also submitted internet articles related to oromandibular dystonia, with the inference that this is an underlying disorder for which he wants service connection.   

On review of the evidence above the Board finds the Veteran does not have a right jaw disability that was incurred in service.  Dr. Obaid asserted in December 2013 that the Veteran has current TMJ syndrome that started in service with poor bite and asymmetry of bite, but that opinion is contradicted by the opinion of the VA oral surgeon in December 2015 who found no current TMD symptoms; the Board finds the opinion of an oral surgeon to be more probative than that of a regular physician in regard to the presence and consequences of tooth loss and/or bite disorder.  The VA oral surgeon's opinion is also consistent with the opinions of the VA examiners in February 2012 and May 2013.  

Turning to the question of secondary service connection, the Veteran asserts his jaw disability is caused by clenching his jaw during episodes of anxiety related to his service-connected PTSD/anxiety disorder, but this is refuted by the opinion of the VA examiner in February 2012 who specifically found the claimed bruxism is not related to PTSD; the Board finds the etiology of a jaw disability with neurological, orthopedic and dental components is a complex medical question in which the opinion of the VA examiner is more than the lay opinion of the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board notes that Dr. Obaid stated that the Veteran's jaw pain is "related to" his headaches, but Dr. Obaid does not assert that the Veteran's headaches cause or aggravate his jaw pain, and in fact the numerous medical articles submitted by the Veteran suggest otherwise (i.e., that the Veteran's jaw pain contributes to his headaches rather than the opposite, or that both have a common cause in the Trigeminal nerve and are thus causally "related").    

Based on the evidence and analysis above the Board finds the Veteran is not shown to have a right jaw disability that was incurred in or aggravated by service, or permanently worsened by the service-connected headaches or PTSD/anxiety disorder.  Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Service connection for a right eye disability

STRs show that in January 1962 the Veteran complained of blurry vision during a periodic vision check.  In February 1963 the Veteran complained of dust blowing into his eyes while he was on the range; the eyes were irrigated.  In October 1963 he complained of a particle in the right eye for five months.  In January 1964 he presented to the dispensary complaining of intermittent burning in the right eye for one year; clinical examination was negative and the Veteran was reassured.  A DD Form 1360 (Operator Qualification and Record of Licensing Examination and Performance) in January 1964 shows corrected vision of 20/25.  Separation examination in September 1965 showed the eyes to be normal except for refractive error, correctible to 20/20 with glasses.  In the corresponding self-reported Report of Medical History the Veteran reported a history of "eye trouble" but the nature of such complaint was not identified.

The Veteran was discharged from service in October 1965.

The Veteran's SSA disability file includes a physical examination in May 1979 in which the eyes were normal, to include funduscopic examination.

The Veteran presented to Dr. Obaid in April 2008 with right eyelid drooping.  The Veteran stated it had always been that way, but Dr. Obaid observed there was also a significant mycosis that appeared to be unrelated to the drooping eyelid.  Dr. Obaid's assessment was "question of mycosis."

In May 2008 the Veteran underwent an eye examination at Chippewa Valley Eye Clinic during which he expressed concern about his treatment at VA hospitals in the 1960s that could be distilled down to when his eyeglass prescriptions were filled and removal of steel bodies from his left eye, resulting in irritation (thus, the Veteran was apparently actually reporting treatment during active service).  The Veteran's current complaint was a mild amount of double vision for 4-6 hours after taking medication, after which the symptoms resolved spontaneously; the Veteran was unable to articulate whether this was frank double vision or just blurring.  Examination showed right eye vision of 20/25+2.  There was small angle intermittent right ectopia during cover testing, under good control.  The Veteran had ptosis (drooping) of the right eyelid, of indeterminate etiology.  The examination report is silent in regard to any right eye abnormality as residual to an old injury. 

The Veteran had a VA eye examination in October 2008, performed by an optometrist who reviewed the claims file.  The Veteran complained of blurred vision since service, attributed to welding flashes and to foreign bodies in the eyes.  The Veteran also asserted his vision became worse after a tooth extraction and had never been corrected to 20/20 since service.  The Veteran complained of right eye burning or stinging, dropping lid, watering, glare and blurring.  Examination showed the Veteran's right eye far vision to be 20/400 uncorrected and 20/20 corrected; near vision was 20/20 uncorrected and corrected.  Accommodation was normal.  There was no visual field defect.  Ptosis was present in the right eye, obscuring the pupil one-half or more but not wholly; the ptosis did not cause a superior defect of the eye.  Both eyes had cataracts.  There was no indication of previous injury to the right eye.  The examiner stated that the Veteran's in-service welding in a desert environment could cause recurrent erosion and eye blinking problems.  The Veteran asserted his right eye ptosis began with dental extraction during service; the examiner stated that the ptosis was probably causing the blurred vision in that eye and not related to any injury during service. 

In February 2009 the Veteran submitted a Wikipedia article stating that ptosis is a cardinal symptom of cluster headaches, and in March 2009 he submitted a Neurology MedLink article stating that blurred vision is a symptom associated with cluster headaches.  The Veteran has also asserted that ptosis is secondary to angiotensin-II, the disorder he asserts causes his service-connected headaches.

Chippewa Valley Eye Clinic submitted a letter in May 2009 stating the Veteran has right eye upper lid ptosis that is not visually significant and probably involutional in cause, bilateral cataracts and blepharitis.  The file also contains treatment records from Chippewa Valley showing findings consistent with this letter.

Also in May 2009 the Veteran submitted a Statement in Support of Claim stating that he sometimes has trouble keeping the right eyelid open.

In December 2009 the Veteran submitted a Statement in Support of Claim asserting his eye problems were caused by overexposure to sunlight and welding light during service.

In February 2010 the Veteran submitted a Bureau of Land Management (BLM) draft study on use of public lands at Luke AFB, including Gila Bend. The Veteran asserts the associated environmental impact statement demonstrates that he was exposed to toxins (explosive ordnance and firefighting chemicals) that caused his eye problems.  The Veteran has also submitted a number of Statements in Support of Claim in which he has asserted that he was provided inadequate eye care during service, to include not having been provided prescription sunglasses and welding goggles; that he had symptoms during service (dry eye requiring self-purchased eye drops) resulting from bright light exposure (due to welding) and environmental exposure (sand, dust) that are not reflected in STRs; and, that his separation examination inaccurately states that his visual defect was corrected by glasses.  He also reports current blue light sensitivity and limited tolerance for reading, television, etc., and complains that VA eye examinations do not test for such symptoms.    

The Veteran was scheduled for a VA eye examination at the Minneapolis VA Medical Center (VAMC) in June 2011 but asked that the examination be performed instead in Tomah, Wisconsin.

The Veteran had a VA eye examination at Tomah in August 2011.  The Veteran reported having been a welder in service and having been exposed to high temperatures, welding light, environmental toxins and several instances of metal objects in the eyes.  He complained of current blurry vision after reading approximately three pages of print and needing to use eyedrops constantly.  Examination showed the right eye to have uncorrected distance vision of 10/200, correctable to 20/40 or better, and uncorrected near vision of 20/40 or better.  A second reading of corrected distance and near vision confirmed vision of 20/40 or better.  The Veteran did not have diplopia.  Slit lamp examination of the right eye was abnormal for ptosis covering half the pupil.  Both eyes had cataracts.  No visual field defect was noted.  The examiner diagnosed ptosis of the right eye and nuclear sclerotic cataracts.  The examiner stated the ptosis does not affect visual acuity and is not disfiguring.  The examiner also stated that ptosis is a neurological disorder, so neurological evaluation could be helpful since the Veteran claims exposure to chemicals in service.

The Veteran had a VA neurological examination in May 2013, performed by a physician who reviewed the claims file.  The examiner noted slight ptosis of the right eyelid.
  
The Veteran had a VA eye examination in August 2013, performed by an optometrist who reviewed the claims file.  The Veteran asserted his eye problems were due to welding in service and exposure to heat, dust and other irritants.  Examination showed the right eye to have uncorrected distance vision of 10/200, correctible to 20/40 or better, and uncorrected near vision of 20/40 or better.  The Veteran did not have diplopia or astigmatism.  External examination showed diplopia covering half the pupil of the eye.  Cornea, conjunctiva/sclera, anterior chamber and iris were normal.  Both eyes had cataracts.  Internal eye examination (fundus) was normal.  Visual field testing showed no loss or contraction of visual field and no scotoma.  The examiner stated that the Veteran's ptosis causes no visual impairment of the right eye and is not disfiguring.  The examiner diagnosed right eyelid ptosis and nuclear sclerotic cataract.   The examiner stated the ptosis is not likely related to service.  As rationale, the examiner stated that a drooping eyelid is most often due to damage of the muscles that raise the eyelid, damage to the nerves that control that muscle or looseness of the skin of the upper eyelid.  Drooping eyelid may also be a result of the aging process, a congenital condition or secondary to a disease process.  Damage to the eye due to welding would not affect the lid function and thus would not cause ptosis.  Therefore, right eye ptosis is not related to duties as a welder in service. 

In August 2013 the Veteran submitted a Statement in Support of Claim seeking service connection for cataracts.  In support of his claim he submitted several internet articles showing that welders are at a higher risk of developing cataracts than non-welders (control group).

A treatment note by Dr. Obaid in August 2013 states the Veteran's vision is good at 20/20 corrected, but the Veteran's problem is that he cannot sustain his focus for reading more than a few minutes and his eyes become irritated and tired.

The Veteran's daughter and grandson submitted statements in October 2013 asserting they have witnessed the Veteran complain of sensitivity to blue light.

The Veteran presented to Dr. Obaid for chronic recheck visit in December 2013.  Dr. Obaid stated the Veteran subjectively has diplopia and irritation of the eyes requiring eyedrops.  Objectively the Veteran has some ptosis in the right eye that Dr. Obaid could not explain.

In April 2014 the VA optometrist who had performed the VA examination cited above issued an addendum opinion stating that the Veteran had normal aging nuclear sclerotic cataracts unrelated to his duties as a welder; the cataracts are age-related and would have formed regardless of the Veteran's job as a welder.  Also, ptosis is not the result of headaches, because ptosis is the result of permanent nerve damage, whereas headaches do not cause or aggravate permanent nerve damage.  
 
The Veteran had an eye examination by Chippewa Valley Eye Clinic in October 2014 in which he complained of easy fatigability of both eyes.  Refraction of the right eye was 20/25+3.  Central visual fields were full.  The right eye had a drooping lid covering the top one-third of the pupil.  The Veteran was noted to use artificial tears five times per day for bilateral blepharitis.

In April 2015 the Veteran was treated by Ministry Medical Group for a tick bite.  In relevant part, clinical examination noted that the Veteran had no difficulty seeing.

The Veteran had an eye examination at Chippewa Valley Eye Clinic in October 2015 in which his chief complaint was blepharitis of the right and left upper lids, associated with photophobia and lid redness, both mild in severity; he also complained of decreased vision bilaterally, near and far. In review of symptoms (ROS) the Veteran denied eye pain, itching, distortion, halos, dryness, blurry vision, light flashes, lazy eye, tearing, redness, double vision, glare or irritation.  Examination showed right eye refraction of 20/20-2.  Visual field test appeared to show impairment of the upper right eyes visual fields due to ptosis.  Slit lamp examination showed bilateral cataracts but the corneas were clear bilaterally.  
The clinical assessment was ptosis of the right eye and bilateral blepharitis, myopia, astigmatism and presbyopia.  

The Veteran submitted a Statement in Support of Claim in April 2015 stating that he wants all examination in the future in the Minneapolis-St. Paul VAMC rather than in the Tomah, Wisconsin, because he does not like the personnel at Tomah.  Per notations in the electronic VA claims file, the Veteran was scheduled for a VA-contracted eye examination in January 2016 in Rochester, Minnesota but refused examination because he could not obtain transportation.   Later in January 2016 the Veteran submitted a Statement in Support of Claim asserting that he considers another eye examination to be unnecessary, and believes that the issue on appeal can be resolved by a conference of VA physicians without additional examination.

The Veteran's son-in-law, Mr. SRM, submitted a lay statement in January 2016 attesting that he observed the Veteran's right eyelid to be covering approximately 50 percent of the eye.  He also asserted the Veteran uses eye lubricant daily, does not drive at night, complains about the color television being blurry and complains about vehicle headlights while riding in an automobile at night.

As noted above, the Veteran was scheduled for a VA-contracted eye examination in Minnesota in January 2016, in compliance with the Veteran's previous stated preference, but the Veteran cancelled the examination due to lack of transportation and asked instead for examination at Tomah VAMC.  Tomah VAMC declined to perform the examination because both available examiners had previously examined the Veteran during the course of the appeal.  The AOJ subsequently scheduled the Veteran for an eye examination at the VAMC in Madison, Wisconsin in February 2016 but the Veteran cancelled the examination because he could not get transportation to Madison.  

The Veteran is shown to have disorders of the right eye including ptosis.  Competent and uncontroverted medical opinion, in the form of VA examinations in October 2008 and August 2013 (with addendum opinion in April 2014), shows that ptosis is not related to service.  

The Veteran has asserted that he has not only ptosis of the right eye but also fatigue with protracted use (such as protracted reading), dryness, light sensitivity, irritation and cataracts.  Competent and uncontroverted medical opinion of record shows that the Veteran's cataracts are related to age rather than to welding and other environmental factors in service.  As regards fatigue, dryness, light sensitivity and irritation, these are all symptoms not shown to be related to an underlying disorder of the eye for which service connection can be considered.  Brammer, 3 Vet. App. 223, 225.  

The Veteran asserts VA must afford him a neurological examination of the eye, rather than an optometric or ophthalmological examination, because blepharitis is a neurological disorder.  The Board disagrees that a VA neurological examination is warranted.   There is no indication of blepharitis in service and no competent medical opinion suggesting a relationship between blepharitis and service.  The Veteran has been afforded appropriate VA eye examination; in the absence of a prima facie case for service connection for a neurological disorder of the eye, further examination is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  

The Veteran has submitted numerous letters and Statements in Support of Claim complaining of "error" in his STRs documenting visual acuity as much better than it was in actuality, and complaining that STRs are incorrect in documenting when he was issued with glasses.  The Board notes that the United States Air Force Board for Correction of Military Records has refused the Veteran's request to amend the STRs.  Further, refractive error is not a disability for which service connection can be considered; see 38 C.F.R. § 4.75(a).  Accordingly, the question of whether or not his visual acuity was correctly documented in STRs is not relevant toward the service-connection issue on appeal.

The Veteran asserts, based on internet research, that his symptoms of dryness, burning and irritation are manifestations of keratoconjunctivitis, which he in turn asserts should be service-connected because he believes the disorder to have been incurred in service while welding in a desert environment.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, there is no supporting medical evidence showing that the general principles cited in the internet articles provided by the Veteran apply in his specific case to show a relationship between his current symptoms and service.  Accordingly, the medical research articles provided by the Veteran have some probative value but are not sufficient to show entitlement to service connection.

The Veteran also asserts on appeal that his right eye symptoms are secondary to his service-connected headaches.  In that regard, he has submitted internet research stating that ptosis is a classic symptom associated with cluster headaches, but treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  There are numerous VA and non-VA treatment and examination reports showing the presence of ptosis in the right eye, but none of those reports suggest a relationship between such disorder and the Veteran's headaches.

In sum, based on the evidence and analysis above the Board finds the Veteran is not shown to have a right eye disability that is incurred in or aggravated by service, or permanently worsened by the service-connected headaches.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.



Service connection for a left eye disability other than corneal abrasion

The Veteran is service-connected for left eye corneal abrasion and blurry vision.  The question before the Board is whether he has additional, separately-compensable disability of the left eye.

STRs show that in February 1963 the Veteran complained of dust blowing into his eyes while he was on the range; the eyes were irrigated.  As noted above, a DD Form 1360 (Operator Qualification and Record of Licensing Examination and Performance) in January 1964 shows corrected vision of 20/25.   In February 1964 the Veteran presented to the dispensary complaining of a piece of metal in the left eye, which was characterized as a mild corneal abrasion.  Separation examination in September 1965 showed the eyes to be normal except for refractive error, correctible to 20/20 with glasses.  In the corresponding self-reported Report of Medical History the Veteran reported a history of "eye trouble" but the nature of such complaint was not identified.  The Veteran was discharged from service in October 1965.

The Veteran's SSA disability file includes a physical examination in May 1979 in which the eyes were normal, to include funduscopic examination.

The Veteran submitted a statement to SSA in March 1985 asserting that he had two accidents in which metal entered his eye: one in service and one post-service industrial accident in Milwaukee; the metal was removed in both incidents, but the Milwaukee incident caused permanent damage.

In May 2008 the Veteran underwent an eye examination at Chippewa Valley Eye Clinic during which examination showed left eye vision of 20/25-3 and left gaze palsy; the left cornea showed lateral thinning and an area of deeper pigmentation like a very old rust ring.  The ophthalmologist stated in summary that the Veteran was shown to have left gaze palsy, possibly related to a small infarct to the paramedian reticular formation or perhaps the left sixth nerve nucleus.    

The Veteran had a VA eye examination in October 2008, performed by an optometrist who reviewed the claims file.  The Veteran complained of blurred vision since service, attributed to welding flashes and to foreign bodies in the eyes.  The Veteran also asserted his vision became worse after a tooth extraction and had never been corrected to 20/20 since service.  The Veteran complained of left eye burning or stinging, dryness, watering, glare and blurring.  Examination showed the Veteran's left eye far vision to be 20/200- uncorrected and 20/20 corrected; near vision was 20/30 uncorrected and 20/20 corrected.  Accommodation was normal.  There was no visual field defect.  Both eyes had cataracts, and the left eye had a rust ring residual to old injury; the injury was characterized as "healed."    

The examiner stated that the Veteran's in-service welding in a desert environment could cause recurrent erosion and eye blinking problems.  The removal of a metal object from the left eye during service could cause recurring erosion in that eye and irritation problems; he also has incomplete blink in the left eye that has caused inferior keratitis.  The Veteran also has left gaze palsy.  Visual field testing shows no neurological defect of either eye, but neurological work-up could be beneficial.  In sum, the corneal abrasion in service most likely caused his current left eye irritation.  The Veteran also most likely has recurrent erosion made worse by incomplete blinking, and he can have intermittent blurred vision with keratitis.    

In May 2009 the Veteran submitted a medical article titled Recurrent VI Nerve Palsy in Cluster Headache.  The article reported that a patient with left-sided cluster headache had developed right lateral rictus palsy.  The Veteran stated this shows his left gaze palsy is related to his right-side cluster headaches. 

Chippewa Valley Eye Clinic submitted a letter in May 2009 stating the Veteran has longstanding left gaze palsy, bilateral cataracts and blepharitis. The file also contains treatment records from Chippewa Valley showing findings consistent with this letter.

Also in May 2009 the Veteran submitted a Statement in Support of Claim stating that he was experiencing a lot of irritation in the left eye.

In December 2009 the Veteran submitted a Statement in Support of Claim asserting his eye problems were caused by overexposure to sunlight and welding light during service.

As noted above, in February 2010 the Veteran submitted a BLM draft study on use of public lands at Luke AFB, including Gila Bend. The Veteran asserts the associated environmental impact statement demonstrates that he was exposed to toxins (explosive ordnance and firefighting chemicals) that caused his eye problems.  The Veteran has also submitted a number of Statements in Support of Claim in which he has asserted that he was provided inadequate eye care during service, to include not having been provided prescription sunglasses and welding goggles; that he had symptoms during service (dry eye requiring self-purchased eye drops) resulting from bright light exposure (due to welding) and environmental exposure (sand, dust) that are not reflected in STRs; and, that his separation examination inaccurately states that his visual defect was corrected by glasses.  He also reports current blue light sensitivity and limited tolerance for reading, television, etc., and complains that VA eye examinations do not test for such symptoms.    

The Veteran had a VA eye examination in August 2011.  The Veteran reported having been a welder in service and having been to high temperatures, welding light, environmental toxins and several instances of metal objects in the eyes.  He complained of current blurry vision after reading approximately three pages of print and needing to use eyedrops constantly.  He also reported using prescription ophthalmic drops in the left eye due to the welding flashes and corneal injury.  Examination showed the left eye to have uncorrected distance vision of 20/200, correctable to 20/40 or better, and uncorrected near vision of 20/40 or better.  A second reading of corrected distance and near vision confirmed vision of 20/40 or better.  The Veteran did not have diplopia.  Slit lamp examination of the left eye was abnormal for incomplete closure of the eyelid.  The left cornea was abnormal due to 2+ superficial punctate keratitis due to incomplete lens closure.  Both eyes had cataracts.  No visual field defect was noted.      

The examiner diagnosed incomplete closure of the left eye and 6th nerve cranial palsy of the left eye.  The examiner stated the cranial nerve palsy does not cause decrease in visual acuity or other visual impairment.  The examiner stated that the Veteran's blurry vision is due to incomplete closure of the eyelid, which causes the eye to dry out; using artificial tears for lubrication keeps the vision clear.  With proper lubrication the vision is correctible to 20/20.  Also, the 6th nerve palsy causes him to be unable to look to his left; neurological evaluation could be helpful since palsy is a neurological condition and the Veteran claims exposure to chemicals in service.

The Veteran submitted a Statement in Support of Claim in September 2011 asserting his left eyelid did not completely close during service, and that a roommate in service asked the Veteran why he slept with one eye open.  He also stated that the scar tissue in the left eye traps dust and irritants, regardless of whether the lid closes.  In a Statement in Support of Claim later in September 2011 he stated he now remembers that in 1962 he was startled out of sleep when an fellow recruit flashed a very bright light in his eyes, and he has slept with one eye open ever since.

The Veteran was examined by a VA physician in July 2012 to specifically determine whether his claimed left eye palsy is due to or aggravated by the service-connected PTSD, as the Veteran had asserted in correspondence to AOJ.  The examiner stated the Veteran's 6th nerve palsy is not likely related to PTSD.  The examiner stated the Veteran had asserted a relationship between ptosis and 6th nerve palsy and dental extraction and/or head injury in service; there is no medical evidence associating his eye problems and PTSD.  Also, formal eye examinations show no changes causing impairment of vision other than bilateral senile cataracts that are due to the normal aging process.

In August 2012 the AOJ issued a rating decision that denied service connection for 6th cranial nerve palsy of the left eye.

The Veteran had a VA neurological examination in May 2013, performed by a physician who reviewed the claims file.  The examiner noted cranial nerves 2-12 to be intact.    

The Veteran submitted a Statement in Support of Claim in July 2013 announcing a new theory of causation for dry eye syndrome: the Veteran was taught in welding school that he should not blink until the weld was complete; particularly in a desert environment, this "no blink" policy caused his eyes to dry out permanently.

Dr. Obaid issued a treatment note in August 2013 stating the Veteran should be afforded a neuromuscular examination for left eye muscle weakness, to include MRI of the head and orbit.

The Veteran had a VA eye examination in August 2013, performed by an optometrist who reviewed the claims file.  The Veteran complained of chronic blurred vision in the left eye due to incomplete left eyelid closure.  Examination showed the left eye to have uncorrected distance vision of 20/200, correctible to 20/40 or better, and uncorrected near vision of 20/40 or better.  The Veteran did not have diplopia or astigmatism.  External examination showed incomplete lid closure of the left eye with superficial punctate keratitis due to the incomplete lid closure.  Conjunctiva/sclera, anterior chamber and iris were normal.  Both eyes had cataracts.  Internal eye examination (fundus) was normal.  Visual field testing showed no loss or contraction of visual field and no scotoma.  The examiner stated that the incomplete closure causes some loss of visual acuity due to exposure keratitis (20/30+ in the left eye, compared to 20/20 in the right eye) but is not disfiguring.  The paralysis of the 6th cranial nerve causes no visual impairment.  The examiner diagnosed left eye 6th nerve palsy, incomplete closure of left eyelid and nuclear sclerotic cataract.

As noted above, in August 2013 the Veteran submitted a Statement in Support of Claim seeking service connection for cataracts.  However, also as noted above, the VA optometrist who had performed the VA examination cited above issued an addendum opinion stating that the Veteran's cataracts are age-related and would have formed regardless of his job as a welder.   

The Veteran's daughter and grandson submitted statements in October 2013 asserting they have witnessed the Veteran complain of sensitivity to blue light, and also to complain daily of left eye irritation and sensitivity to foreign objects such as dust.

The Veteran presented to Dr. Obaid for chronic recheck visit in December 2013.  Dr. Obaid stated the Veteran subjectively has diplopia and irritation of the eyes requiring eyedrops.  Objectively the Veteran has 6th nerve cranial palsy that Dr. Obaid believes to be reflected in STRs as having been manifested in service. 

In March 2014 the Veteran submitted a medical article titled Microvascular Cranial Nerve Palsy in support of his contention that his left cranial 6th nerve palsy is secondary to his service-connected headaches.  However, the article states that the more common causes of cranial nerve palsy are diabetes and hypertension; the Veteran is not diabetic but he is hypertensive (nonservice-connected).  The article does not suggest a relationship between headaches and nerve palsy.  

In April 2014 the VA optometrist who had performed the VA examination cited above issued an addendum opinion stating that the Veteran's 6th cranial nerve palsy is not the result of headaches, because palsy is the result of permanent nerve damage, whereas headaches do not cause of aggravate permanent nerve damage.  

The Veteran had an eye examination by Chippewa Valley Eye Clinic in October 2014 in which he complained of easy fatigability of both eyes and watering of the left eye with irritation/discomfort with reading.  Visual acuity of the left eye was as noted below.  Central visual fields were full.  The Veteran was noted to use artificial tears five times per day for bilateral blepharitis and Sulfamide as needed in the left eye.

The Veteran's daughter submitted a statement in April 2015 attesting that when the Veteran uses a computer his vision becomes blurry and he has to stop.

In April 2015 the Veteran was treated by Ministry Medical Group for a tick bite.  In relevant part, clinical examination noted that the Veteran had no difficulty seeing.

The Veteran had an eye examination at Chippewa Valley Eye Clinic in October 2015 in which he complained of blepharitis of the bilateral upper lids, associated with photophobia and lid redness, both mild in severity, and he also complained of decreased vision bilaterally, near and far.  On review of symptoms, the Veteran denied eye pain, itching, distortion, halos, dryness, blurry vision, light flashes, lazy eye, tearing, redness, double vision, glare or irritation.   Examination showed left eye refraction of 20/30+2.  Visual field test appeared to show normal left visual fields.  Slit lamp examination showed bilateral cataracts but the corneas were clear bilaterally.  
The clinical assessment in relevant part was bilateral blepharitis, myopia, astigmatism and presbyopia.  

The Veteran submitted a Statement in Support of Claim in April 2015 stating that he wants all examination in the future in the Minneapolis-St. Paul VAMC rather than in the Tomah, Wisconsin, because he does not like the personnel at Tomah.  Per notations in the electronic VA claims file, the Veteran was scheduled for a VA-contracted eye examination in January 2016 in Rochester, Minnesota but refused examination because he could not obtain transportation.  Later in January 2016 the Veteran submitted a Statement in Support of Claim asserting that he considers another eye examination to be unnecessary, and believes that the issue on appeal can be resolved by a conference of VA physicians without additional examination.

The Veteran's son-in-law, Mr. SRM, submitted a lay statement in January 2016 attesting that the Veteran uses eye lubricant daily, does not drive at night, complains about the color television being blurry and complains about vehicle headlights while riding in an automobile at night.

The Board finds at the outset that the 10 percent rating for the Veteran's service-connected left eye disability incorporates compensation for irritation of the eye (the Veteran's left eye visual acuity is not compensable, but 10 percent evaluation  has been assigned under Diagnostic Code 6036 for pain, photophobia or glare sensitivity due to corneal damage).  Thus, the question before the Board is whether he has other symptoms for which separate compensation may be warranted. 

The Veteran's primary complaint regarding the left eye has been cranial 6th nerve palsy.  No such palsy was shown during service, or during eye examination in May 1979.  The earliest indication of left eye palsy was the examination in May 2008, many years after separation from service.  The Board notes that Dr. Obaid stated in December 2013 that he believes that STRs reflect nerve palsy during service, but the Board has carefully reviewed the STRs and is unable to find any such reference.  The Veteran asserts that palsy is associated with his service-connected PTSD, but that theory was refuted by the VA examiner in July 2012, and the VA addendum opinion in April 2014 states that nerve palsy is not related to the service-connected headache disability.

The Veteran asserts VA must afford him a neurological examination of the eye, rather than an optometric or ophthalmological examination, because nerve palsy is a neurological disorder.  The Board disagrees that a VA neurological examination is warranted, because there is no prima facie case of service connection for a neurological disability of the left eye.  Wells, 326 F. 3d. 1381, 1384; Duenas, 18 Vet. App. 512.  

The Veteran has asserted that he has not only cranial 6th nerve palsy of the left eye but also fatigue with protracted use (such as protracted reading), dryness, light sensitivity and cataract.  Competent and uncontroverted medical opinion states the cataract is age-related and not related to service; there is no supporting medical opinion showing that the other cited symptoms are associated with an underlying left eye disability for which separate compensation is warranted.

Based on the evidence and analysis above the Board finds the Veteran is not shown to have a left eye disability other than the service-connected corneal abrasion with blurry vision that is incurred in or aggravated by service, or permanently worsened by the service-connected headaches or PTSD.  Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

III. Evaluation of Service-Connected Disabilities

Applicable legal criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Schedular evaluation of headaches

Headaches are rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraines).  There is no distinction between actual migraines versus tension headaches or cluster headaches.  The rating criteria are as follows.  A rating of 50 percent is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A rating of 30 percent is assigned for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A rating of 10 percent is assigned for characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is assigned for less frequent attacks.  

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The period under review begins March 6, 2007, the date service connection became effective.  In that regard, the Board issued a decision in April 2015 that found no clear and unmistakable error (CUE) in a previous February 1983 RO rating decision that denied service connection for headaches.
 
In September 1988, prior to the period under review, SSA issued a decision granting the Veteran disability effective from September 1974 for anxiety neurosis (primary diagnosis) and headaches (secondary diagnosis).

The Veteran's son submitted a lay statement in July 2007 (received by VA in March 2008) attesting that the Veteran has "excruciating" headaches that cripple him mentally and physically.  The Veteran's headaches affected his ability over time to work, to interact with his family and to maintain the house in reasonable condition.

Treatment records dated in June 2008 by Dr. Obaid state the Veteran was experiencing history of chronic recurrent tension headaches related to chronic neck pain and muscle spasm, worsened by stress.  In August 2008 the Veteran submitted a Statement in Support of Claim asserting that he could recall a four-year sequence in which he took 8-10 acetaminophen tablets per day, 24 hours a day, with about two months of low-grade pain.

The Veteran submitted a Statement in Support of Claim in December 2008 asserting that his headaches were very bad in 2005-2006 until the disability stabilized in June 2006; increased stress could still cause headaches.  Similarly, in February 2009 he submitted a letter to VA stating that his last headache (and his worst) had been from December 2004 to June 2006.  In April 2009 the Veteran submitted a Statement in Support of Claim asserting he "almost" had a headache attack in January 2009.

In March 2009 the Veteran submitted a Wikipedia article characterizing cluster headaches as causing the greatest pain known to man, worse than migraines and worse than childbirth.  In the same month the Veteran submitted a Statement in Support of Claim stating that his last headache had been in June 2006, but that he had increased the dosage of medication to control the headaches; this is successful unless his stress level becomes too high. 

The Veteran submitted a Statement in Support of Claim in May 2009 stating that his headache was on the verge of returning.  The Veteran's daughter submitted a letter in October 2009 stating the Veteran gets headaches and has to lie down a lot during the day.

Dr. Obaid performed a preoperative consultation in September 2010 in which he noted a history of recurrent tension headaches.

The Veteran had a VA headaches examination in February 2012 in which he reported headaches of 9+ 10/10 severity 24 hours per day, 17 months at a time with breaks of only 1-2 months between clusters.  He reported nothing provides relief, but he takes Atacand medication.   The pain is constant but not accompanied by aura or by nausea, vomiting, photo- or phonophobia, sensory changes or visual changes.  He described prostrating and prolonged attacks more frequently than once per month.  The Veteran stated he was unemployed due to his headaches.  The examiner stated an opinion that cluster headaches are not likely related to service.  The examiner noted headaches during service but stated that cluster headaches are felt to be related to the Trigeminal nerve and to fall within the Trigeminal Autonomic Cephalgias group of headaches, which is felt to be genetic.  Also, the headaches described by the Veteran (on both sides of the head and unremitting) are not characteristic of cluster headaches, which are one-sided and do not involve both sides of the head in a single attack.  Headaches due to welding with improper eye protection would resolve with cessation of welding and does not fit the history of unremitting headaches since the 1960s.  The question of whether headaches are secondary to PTSD was deferred to a psychiatric examiner.     

The Veteran had a VA headache examination in May 2013, performed by a physician who reviewed the claims file.  The Veteran attributed his headaches to potassium nitrate in his food in service; he started his headaches had been continuous since 1961 and that he currently took three pain medications for his headaches (Losartan, Tylenol and Diazepam).  The examiner noted that the Veteran's private physician had characterized the Veteran's headaches as muscle tension headaches but that the Veteran reported he had been told he had cluster headaches.  The Veteran described headaches almost daily, either right-sided or on both sides.  The Veteran stated he would occasionally need to rest in a dark room due to photophobia but did not describe prostrating attacks.  The examiner diagnosed tension headaches and stated these headaches had started in service; the examiner stated that the notation in separation examination to the effect that the Veteran's headaches were relieved by eyeglasses is inconsistent with the treatment record.      

A September 2014 treatment note by Dr. Obaid states the Veteran's headaches were no longer a problem since he went on losartan.  The Veteran was unhappy that his headaches had been characterized as tension headaches rather than cluster headaches; Dr. Obaid stated the Veteran has all the criteria for cluster headaches but the reality is more complex and the Veteran probably has multifactorial, mixed-type headaches.

In October 2014 the Veteran submitted a Statement in Support of Claim stating he was currently having a headache in its 8th or 9th day.  The headache was 5/10 in severity, encompassed the entire head and was a steady pain.

The Veteran presented to Dr. Obaid in November 2014 for follow-up of multiple issues.  He complained of intermittent headaches.  The clinical assessment was recurrent headaches of undetermined type, probable cluster headaches. 

The Veteran had a VA headaches examination in December 2015, performed by a neurologist who reviewed the claims file.   The Veteran recounted the onset of headaches in service and his symptoms since discharge from service.  The Veteran reported current constant headache pain localized to the right side of the head and worse with physical activity.  The headaches are associated with sensitivity to sound and light.  Attacks last less than one day.  The Veteran treats his headaches with codeine, valium and Benadryl.  The Veteran does not have characteristic migraine or non-migraine prostrating attacks.  The examiner stated the Veteran's headaches do not affect his ability to work.
 
The Veteran submitted a Statement in Support of Claim in March 2016 asserting that he had "suicidal" headache pain in 1980 to 2006; he went on double pain medications in 2004, and currently has "slight" headache.  The Veteran's son also submitted a statement in March 2016 attesting that the Veteran had "real bad" headaches from 1966 to 1975 and had to drink a lot of beer to counteract the headaches.

On review of the evidence above the Board finds that during the course of the period under review the Veteran's headache disability has most closely approximated the criteria for a rating of 30 percent (characteristic prostrating attacks occurring on an average of once a month over the last several months).  This is consistent with the Veteran's report to examiners and clinicians and with the lay evidence offered by the Veteran's son.  Disability rating is based on the frequency of prostrating attacks; in February 2012 the Veteran described prostrating and prolonged attacks more frequently than once per month, but in May 2013 and December 2015 he denied prostrating attacks.  Thus, his overall disability level over the course of the appeal approximates the criteria for a 30 percent rating but not higher.  

The Veteran asserts on appeal that VA must rate his headache disability without considering the ameliorative effect of his medication, citing Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board had erred by considering the effects of medication on the appellant's irritable bowel syndrome when those effects were not specifically contemplated by the rating criteria of the applicable diagnostic code).  In that regard, the Veteran specifically asserts that without his medication his headaches would be so severe as to render him totally disabled or dead, but this assertion is entirely speculative on his part.  The Veteran has consistently asserted that his symptoms were extremely severe prior to June 2006 but became better since then, which encompasses the entire period under review.  Further, the Board has reviewed treatment records dating back as far as 1968 (Milwaukee County Institutions) and 1980 to the present (Dr. Obaid) and finds no objective clinical evidence of "very frequent completely prostrating and prolonged attacks" during that period as now described by the Veteran; See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board accordingly has no measure by which to evaluate the Veteran's disability without medication.  

The Veteran has complained that VA has not performed examinations when his headache symptoms were at their most severe.  However, headaches are rated on subjective symptoms rather than any clinical observations, so the Veteran is not shown to be prejudiced by when examinations were performed.  

The Veteran argues that he is entitled to a 100 percent rating for headaches effective from January 1980 to May 2006, the period in which his headaches were more severe.  The Board notes in response that the Veteran was not service-connected for headaches until March 2007, so no compensation is possible prior to that date.  The question of whether the Veteran's symptoms prior to March 2007 would have warranted higher rating is moot.

During the course of the appeal the Veteran has devoted much energy toward establishing that he has cluster headaches, versus tension headaches or migraine headaches, and that his headaches are related to angiotensin II rather than to eye strain or PTSD.  The Board simply observes that the rating schedule characterizes all headaches as "migraine" and there is no distinction in rating between chronic migraine, tension or cluster headaches.  Accordingly, the question of whether the Veteran has cluster headaches rather than tension or migraine headaches, and whether the headaches are directly due to service or secondary to a service-connected disability, is moot in considering the disability rating to be assigned.  

The Veteran has also submitted numerous medical articles discussing the effects of cluster headaches on other body systems, and he asserts that he has those same symptoms and effects.  However, there is no supporting medical evidence showing or suggesting similar causation in the Veteran's case.  Mattern, 12 Vet. App. 222, 228; Sacks, 11 Vet. App. 314, 317.  The Veteran asserts that his headaches result in memory loss and insomnia, but these symptoms are compensated as symptoms associated with the service-connected PTSD and anxiety order (rated as 100 percent disabling).  

The Veteran has submitted numerous statements on appeal complaining that his headaches were mischaracterized or under-appreciated during service; he especially complains that the medication Fiorinal was prescribed during service and demonstrates cluster headaches in service that should have been noted in previous VA adjudication actions.  However, the issue on appeal is the current severity of the Veteran's symptoms.  The severity of his headaches during service, or at any time prior to March 2007, is not relevant to resolution of the appeal.

In a related matter, the Veteran has submitted numerous letters complaining that in a September 1983 rating decision the AOJ used an asterisk (*) to "hide" the word Fiorinal in describing his medication in service (as "* medication"); the Veteran asserts this shows a deliberate effort by VA to downplay his symptoms in service.  The Board disagrees.  Plain reading of the September 1983 rating decision in question shows the asterisk was simply a bookmarking tool that joined two parts of a sentence that were separated by the layout of the form; thus, the complete sentence simply reads, "He asked for medication."  The Board cannot find the presence of the asterisk in the rating decision shows either malice or error on the part of the AOJ.  Further, the Board issued a decision in April 2015 that found no CUE in that decision.

In sum, based on the evidence and analysis above the Board finds the Veteran's  headache disability approximates the rating criteria for a disability rating of 30 percent, but not more and the claim on appeal is granted to that extent.  Because there is no evidence of a distinct period in which the criteria for a higher rating were shown "staged" ratings are not for application.  Reasonable doubt on this issue has been resolved in the Veteran's favor.

Schedular evaluation of left eye disability

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field and muscle function.  38 C.F.R. § 4.75(a).  

Examination of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision.  Evaluate central visual acuity on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76.

Eye injuries are rated under the criteria of 38 C.F.R. 4.79, Diagnostic Code 6009, which in turn is rated based on either visual impairment or incapacitating episodes, whichever results in a higher evaluation.

When visual acuity in one eye is 10/200 or better, DC 6066 applies.  A noncompensable rating is assigned when vision in both eyes is 20/40.  A rating of 10 percent is assigned when vision in both eyes is 20/50, or when vision in one eye is 20/70 and the other eye is 20/40, or when vision in one eye is 20/100 and the other eye is 20/40.  A rating of 20 percent is assigned when vision in one eye is 20/100 and the other is 20/50, or when vision in one eye is 20/200 and the other is 20/40, or when vision in one eye is 15/200 and the other is 20/40.  A rating of 30 percent is assigned when vision in both eyes is 20/70,  or when vision in one eye is 20/200 and the other is 20/50, or when vision in one eye  is 15/200 and the other is 20/50, or when vision in one eye is 10/200 and the other is 20/40.  A rating of 40 percent is assigned when vision in one eye is 20/200 and the other is 20/70, or when vision in one eye is 15/200 and the other is 20/70, or when vision in one eye is 10/200 and the other is 20/50.  A rating of 50 percent is assigned when vision in both eyes is 20/100, or when vision in one eye is 10/200 and the other is 20/70.  A rating of 60 percent is assigned when vision in one eye is 20/200 and the other is 20/100, or when vision in one eye is 15/200 and the other is 20/100, or when vision in one eye is 10/200 and the other is 20/100.  A rating of 70 percent is assigned when vision in both eyes is 20/200, or when vision on one eye is 15/200 and the other is 20/200, or when vision in one eye is 10/100 and the other is 15/200.  A rating of 80 percent is assigned when vision in both eyes is 15/200, or when vision in one eye is 10/200 and the other is 15/200.  A rating of 90 percent is assigned when both eyes are 10/200.

The rating criteria for incapacitating episodes are as follows.  A rating of 10 percent is assigned for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A note to the rating schedule states that for VA purposes an "incapacitating episode" is a period of acute symptoms severe enough to require bed rest and treatment by a physician or other health care provider.

The period under review begins November 17, 2007, the date service connection became effective.

In May 2008 the Veteran underwent an eye examination at Chippewa Valley Eye Clinic during which examination showed left eye vision of 20/25-3.  

The Veteran had a VA eye examination in October 2008 in which his left eye distance vision was 20/200 correctible to 20/20 and his left eye near vision was 20/30 correctible to 20/20.  The Veteran denied incapacitating episodes.

The Veteran was scheduled for a VA eye examination at the Minneapolis VA Medical Center (VAMC) in June 2011 but asked that the examination be performed instead in Tomah, Wisconsin.  In requesting the change he explained that although his vision is 20-20 he feels he should be compensated because the cornea becomes sore and lacks sustained ability to read, write, watch television or computer screen due to eye pain.  He also submitted internet articles regarding corneal abrasions and corneal erosion.  In support of his claim the Veteran has submitted internet medical articles dealing with eye disorders including corneal abrasion and photophobia. 

The Veteran had a VA eye examination at Tomah VAMC in August 2011 in which he complained of current blurry vision after reading approximately three pages of print and needing to use eyedrops constantly.  He also reported using prescription ophthalmic drops in the left eye due to the welding flashes and corneal injury.  Examination showed the left eye to have uncorrected distance vision of 20/200, correctable to 20/40 or better, and uncorrected near vision of 20/40 or better.  A second reading of corrected distance and near vision confirmed vision of 20/40 or better.  The Veteran did not have diplopia.  Slit lamp examination of the left eye was abnormal for incomplete closure of the eyelid.  The left cornea was abnormal due to 2+ superficial punctate keratitis due to incomplete lens closure.  Both eyes had cataracts.  No visual field defect was noted. No incapacitating episodes were noted.  The examiner diagnosed incomplete closure of the left eye and 6th nerve cranial palsy of the left eye.  The examiner stated the cranial nerve palsy does not cause decrease in visual acuity or other visual impairment.  The examiner stated that the Veteran's blurry vision is due to incomplete closure of the eyelid, which causes the eye to dry out; using artificial tears for lubrication keeps the vision clear.  With proper lubrication the vision is correctible to 20/20.  

The Veteran submitted a Statement in Support of Claim in September 2012 objecting that corneal abrasion and blurry vision had been combined in his disability rating, since per his recollection he had blurry vision in 1962, prior to the incident in which his cornea was scratched.  The Veteran was evidently asserting that these symptoms had separate onset and should be separately compensated.

The Veteran had a VA eye examination in August 2013, performed by an optometrist who reviewed the claims file.  The Veteran complained of chronic blurred vision in the left eye due to incomplete left eyelid closure.  Examination showed the left eye to have uncorrected distance vision of 20/200, correctible to 20/40 or better (actual visual acuity 20/30+), and uncorrected near vision of 20/40 or better.  The Veteran did not have diplopia or astigmatism.  External examination showed incomplete lid closure of the left eye with superficial punctate keratitis due to the incomplete lid closure.  Conjunctiva/sclera, anterior chamber and iris were normal.  Both eyes had cataracts.  Internal eye examination (fundus) was normal.  Visual field testing showed no loss or contraction of visual field and no scotoma.  

Treatment records from Chippewa Valley Eye Clinic show the Veteran's corrected vision in the left eye decreased from 20/30 in January 2013 to 20/40 in January 2014. 

The Veteran had an eye examination by Chippewa Valley Eye Clinic in October 2014 in which refraction of the left eye was 20/25+3 (slow).  Central visual fields were full.  The Veteran was noted to use artificial tears five times per day for bilateral blepharitis and Sulfamide as needed in the left eye.

In April 2015 the Veteran was treated by Ministry Medical Group for a tick bite.  In relevant part, clinical examination noted that the Veteran had no difficulty seeing.

The Veteran had an eye examination at Chippewa Valley Eye Clinic in October 2015 in which he complained of decreased vision bilaterally, near and far.  The Veteran's left eye refraction on examination was 20/30+2.  In review of symptoms (ROS) the Veteran denied blurry vision.  Slit lamp examination shows the corneas to be clear bilaterally.  Visual field test appeared to show normal left visual field.  
The clinical assessment in relevant part was bilateral myopia, astigmatism and presbyopia.  

In December 2015 the Veteran submitted a Statement in Support of Claim complaining of left eye pain seven days per week resulting from his corneal abrasion.  

The Veteran submitted a Statement in Support of Claim in April 2015 stating that he wants all examination in the future in the Minneapolis-St. Paul VAMC rather than in the Tomah, Wisconsin, because he does not like the personnel at Tomah VAMC.  Per notations in the electronic VA claims file, the Veteran was scheduled for a VA-contracted eye examination in January 2016 in Rochester, Minnesota but refused examination because he could not obtain transportation.

(Of note, the AOJ contacted the Minneapolis VAMC in January 2016 to ask why the Veteran's examination had been scheduled with a private contractor rather than in the VAMC; the VAMC responded that the VAMC is overwhelmed treating clinical patients and that all compensation and pension examinations are sent to contract providers.)

Later in January 2016 the Veteran submitted a Statement in Support of Claim asserting that he considers another eye examination to be unnecessary, and believes that the issue on appeal can be resolved by a conference of VA physicians without additional examination.

The Veteran's son-in-law, Mr. SRM, submitted a lay statement in January 2016 attesting that the Veteran uses eye lubricant daily, does not drive at night, complains about the color television being blurry and complains about vehicle headlights while riding in an automobile at night.

Review of the evidence above shows that throughout the period under review the Veteran's left eye has had distance vision correctible to 20/40 or better, and there have been no incapacitating episodes; thus, his objective symptoms on examination have been noncompensable.  However, he subjectively complains of irritation secondary to the corneal injury, and these symptoms have been endorsed by credible lay evidence of record.  The Board finds that a 10 percent rating is appropriate by analogy under DC 6036 (pain, photophobia and glare sensitivity status post corneal transplant).

The Veteran has submitted numerous statements in which he questions the rating criteria used by VA in examining eyes and rating eye disabilities; for instance, he questions why his eye examinations did not include tilt test evaluation, blue light sensitivity, color contrast and ability to retain focus (fatigue).  The Board notes in response that the rating criteria for diseases of the eye, DCs 6000 through 6091, provide for rating based on numerous factors other than mere impairment of central visual acuity.  In the Veteran's case, VA has considered central visual acuity, impairment of visual fields (not shown), incapacitating episodes (not shown) and diplopia (not shown).  Thus, VA has considered all applicable rating criteria in evaluating the Veteran's left eye disability on appeal, not merely visual acuity.  

In sum, based on the evidence and analysis above the Board finds the Veteran's left eye disability has been manifested throughout the period under review by corrected distance vision 20/40 or better, without incapacitating episodes but with irritation secondary to his injured cornea.  Accordingly, the criteria for a 10 percent rating, but not higher, are met and the claim is granted to that extent.  Because there is no evidence of a distinct period in which the criteria for a higher rating were shown "staged" ratings are not for application.  The Veteran has been afforded the benefit of reasonable doubt on this issue.

Other rating considerations

The Board has considered whether the Veteran's headache and left eye disabilities have presented an exceptional or unusual disability picture during the period under review as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria for headache disability and eye disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun at 115. 

Finally, a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In April 2009 the RO determined that the Veteran's correspondence to VA appeared to assert entitlement to TDIU; the RO sent the Veteran the requisite application and invited him to fill it out and return it.  The Veteran responded in writing that he did not intend to apply for TDIU and refused to execute the application.  In September 2009 the RO sent the Veteran a letter advising him that a claim for TDIU was being terminated at his request but could be reopened.  The Veteran thereupon seemed to indicate that he wanted the claim reopened, and the RO notified the Veteran that the claim was being reopened, but the Veteran responded in October 2009 that the claim was withdrawn.  In December 2009 the RO again sent the Veteran a letter advising him that the claim for TDIU had been terminated at his request but could be reopened, but the Veteran did not respond.  Based on these developments the Board finds that a claim for TDIU is not raised by the rating issues herein decided.  
 
IV.  Entitlement to SMC for Aid and Attendance/Housebound Rate

SMC at the "L" rate is payable for service-connected anatomical loss or loss of use of both feet or one hand and one foot; blindness in both eyes with visual acuity of 5/200 or less; or, being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

If a veteran does not qualify for increased benefits for aid and attendance, SMC at the "S" rate may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue through his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran had a VA aid and attendance examination in December 2015, performed by an examiner who reviewed the electronic claims file.  The Veteran reported that his daughter drives him around most of the time and does his shopping; the Veteran was driven to the present examination by his son-in-law.  The Veteran was not presently hospitalized or bedridden and does not use an orthopedic or prosthetic appliance.  The Veteran is able to protect himself from daily hazards and dangers and is able to perform all self-care functions.  The Veteran is able to walk up to a few hundred yards without the assistance of another person and has unrestricted ability to leave the house.  The Veteran is able to handle his own financial affairs.  The Veteran has some limitation of function of the upper extremities in the form of reaching overhead due to his service-connected shoulder disabilities.  The Veteran has service-connected restless leg syndrome but presented with no abnormalities during the course of the three-hour examination and interview.  The Veteran walked slowly but without difficulty and was able to mount and dismount the examination table and remove his boots and socks without difficulty.  In specific regard to aid and attendance of another, the Veteran stated he does not feel he needs any assistance other than a new home.

The VA examination cited above demonstrates that the Veteran is not functionally housebound.  However, the Board's action above has granted an increased rating of 30 percent for the headache disability and in increased rating of 10 percent for the left eye disability.  The Veteran accordingly now has a single disability rated at 100 percent (PTSD) plus additional disabilities combining to 60 percent or more under the Combined Ratings Table, 38 C.F.R. § 4.25 (2015), (30 percent for headaches, 10 percent for left eye, 10 percent for right shoulder, 10 percent for left shoulder and 10 percent for tinnitus).   See also 38 C.F.R. § 4.26 (2015).  He accordingly qualifies for SMC at the statutory housebound rate under 38 C.F.R. § 3.350(i).

SMC at the housebound rate is accordingly granted.

V. Entitlement to Automobile and Adaptive Equipment 

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury, meaning deep partial thickness or full-thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile; amyotrophic lateral sclerosis (ALS); or, for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

Loss of use of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of the elective amputation below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of  use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, "complete paralysis" of the external popliteal nerve encompasses foot drop and slight drop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

Automobile adaptive equipment may be authorized for veterans who are entitled to receive compensation for the service-connected loss of permanent loss of use of one or both feet; or the loss or permanent loss of use of one or both hands; or ankylosis of one or both knees or one or both hips.  38 C.F.R. § 17.156.

The Veteran submitted a Statement in Support of Claim in July 2014 requesting a "vehicle grant" for his adult daughter.  The Veteran stated his daughter has to drive him approximately 80 percent of the time because the sun hits his eyes; he also has occasional dizziness from his prescription medications.

In December 2015 and January 2016 the Veteran submitted statements that he needs a Dodge or GMC 4x4 pickup truck with tinted windows and no LED lights due to his eye problems.

The Veteran has not filled out a VA Form 21-4502 (Application for Automobile or other Conveyance and Adaptive Equipment),  and in fact has notified VA in writing that he declines to do so since it is too stressful to deal with VA forms.

On review of the evidence above the Board finds insufficient evidence to support a finding that the Veteran has permanent loss of use of one or both feet, as his only service-connected disability of the lower extremities is restless legs syndrome.  He does not have a service-connected disability of the hands.  He is service-connected for a left eye disability but has better than 20/40 vision in that eye.  He does not have service-connected burns or ALS.  For these reasons he does not meet the criteria for adaptive automobile.  The Veteran does not have service-connected ankylosis of the knees or hips and thus does not qualify for adaptive equipment only.  

In sum, the Board concludes the Veteran does not have qualifying service-connected disabilities to show entitlement to automobile and adaptive equipment, or to adaptive equipment only.  Accordingly, the claim must be denied. 

VI. Entitlement to Specially Adapted Housing 

Eligibility for assistance in acquiring specially adapted housing (SAH) under 38 U.S.C.A. § 2101 may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;(4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss of use of both lower extremities such as to preclude the use of the arms at or above the elbow; or, (6) full-thickness of subdermal burns that have resulted in contractures with limitation of motion or two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

VA considers 38 C.F.R. § 3.8098(c) satisfied if the Veteran has service-connected ALS rated 100 percent disabling.  38 C.F.R. § 3.809(d).
 
Alternatively, a certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a veteran with requisite service who is entitled to VA compensation for a permanent and total service-connected disability if the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809.  38 C.F.R. § 3.809a(a).

A certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued when VA has rated the disability as permanently and totally disabling and it (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial-thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full-thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or, (iv) is due to residuals of an inhalational injury (including, but not limited to, pulmonary fibrosis, asthma and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b)(1).

A certificate of eligibility for financial assistance in acquiring necessary special home adaptations may also be issued when the disability is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  For the purposes of this paragraph, an eye with a limitation in the fields of vision such that the widest diameter of the visual field subtends to an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less.  The disability discussed in this paragraph need not be rated as permanently and totally disabling.  38 C.F.R. § 3.809a(b)(2).

The Veteran filed numerous letters to VA asserting he needs assistance with housing because his current dwellings (a house and a mobile home) are in great need of repair and he needs to get away from an unpleasant environment  (manipulative offspring, rising crime rate, vandalism and theft of his property, exploitive county officials).  He also asserts that due to his service-connected eye disability he needs a home painted green, with special lighting and dust filters and no carpets, in a quiet environment.

In December 2015 and January 2016 the Veteran submitted statements that he needs a custom-built mobile home with electric heat and dust filters, with wood floors but no carpets due to his eye sensitivity.  He also submitted drawings of exactly the custom mobile home he wants.   

The Veteran has not filed a VA Form 26-4555 (Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant) and in fact he notified VA in writing in April 2014 that he needs a new house but refuses to fill out an application form because it is too stressful to deal with VA forms.

Review of the evidence of record does not establish that the Veteran has permanent and total disability due to the loss or loss of use of both lower extremities or   blindness in both eyes.  He does not have loss or loss of use of a lower extremity or an upper extremity and does not have qualifying subdermal burns.  Accordingly, he does not have qualifying disabilities that show entitlement to SAH under 38 C.F.R. § 3.809(b). 

Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for hypertension is denied.

Service connection for rheumatism is denied.

Service connection for residuals of a head injury is denied.

Service connection for a right jaw disability is denied.

Service connection for a right eye disability is denied.

Service connection for a left eye disability other than corneal abrasion with blurry vision is denied.

An initial rating of 30 percent for headaches is granted, subject to the rules applicable to the payment of monetary benefits.  

An initial rating of 10 percent for residuals of corneal abrasion of the left eye, with blurry vision, is granted, subject to the rules applicable to the payment of monetary benefits.  

Special monthly compensation at the housebound rate is granted, subject to the rules applicable to the payment of monetary benefits.  

A grant for automobile and/or adaptive equipment is denied.

A grant for specially adapted housing or special home adaptation is denied.    



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


